      Case 5:17-cv-00220-LHK Document 1116 Filed 01/04/19 Page 1 of 4




 1   Jennifer Milici, D.C. Bar No. 987096
     J. Alexander Ansaldo, Va. Bar No. 75870
 2   Daniel Matheson, D.C. Bar No. 502490
     Mark J. Woodward, D.C. Bar No. 479537
 3   Federal Trade Commission
     600 Pennsylvania Avenue, N.W.
 4   Washington, D.C. 20580
     (202) 326-2912; (202) 326-3496 (fax)
 5   jmilici@ftc.gov
 6   Attorneys for Plaintiff Federal Trade Commission

 7

 8                             UNITED STATES DISTRICT COURT

 9                           NORTHERN DISTRICT OF CALIFORNIA

10                                      SAN JOSE DIVISION

11                                                      Case No. 5:17-cv-00220-LHK

12    FEDERAL TRADE COMMISSION,                         PLAINTIFF FEDERAL TRADE
                                                        COMMISSION’S OPPOSITION TO
13                         Plaintiff,
                                                        SAMSUNG’S MOTION TO SEAL
14                  v.                                  TRIAL TESTIMONY

15    QUALCOMM INCORPORATED, a                          Courtroom: 7, 4th Floor
      Delaware corporation,
16                                                      Judge:     Hon. Lucy H. Koh
                           Defendant.
17

18

19

20

21

22

23

24

25

26

27

28
                                                               FTC’S OPP. TO SAMSUNG MOTION TO SEAL
                                                                           Case No. 5:17-cv-00220-LHK
         Case 5:17-cv-00220-LHK Document 1116 Filed 01/04/19 Page 2 of 4



 1           Samsung has moved to seal designated deposition testimony and exhibits that it understands

 2   the parties intend to introduce at trial on or about January 7, 2019. While the FTC does not oppose

 3   sealing proposed exhibits, the FTC opposes Samsung’s request to seal deposition testimony to be

 4   played by videotape at trial. The testimony Samsung seeks to seal is general in nature and

 5   Samsung’s motion does not meet the “compelling reasons” standard for sealing trial testimony.

 6                                          LEGAL STANDARD

 7           In the Ninth Circuit, courts generally do not grant motions to seal judicial records at trial

 8   unless the moving party can show “compelling reasons.” FTC v. DIRECTV, Inc., No. 15-CV-

 9   01129-HSG, 2017 WL 840379, at *1 (N.D. Cal. Mar. 3, 2017) (quoting Pintos v. Pac. Creditors

10   Ass’n, 605 F.3d 665, 677-78 (9th Cir. 2010)). This standard originates from a common law right

11   “to inspect and copy public records and documents, including judicial records and documents.”

12   Id. (quoting Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). The

13   moving party must therefore overcome a “strong presumption” favoring access to all records.

14   Foltz v. State Farms. Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003) (citation omitted).

15           Short of “compelling reasons supported by specific factual findings that outweigh the

16   general history of access and the public policies favoring disclosures, such as the public interest

17   in understanding the judicial process,” the Court should deny a motion to seal records at trial.

18   DIRECTV, 2017 WL 840379, at *1 (quoting Kamakana, 447 F.3d at 1178-79). “Broad allegations

19   of harm, unsubstantiated by specific examples of articulated reasoning” are insufficient. Beckman

20   Indus. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992). 1

21                                               ARGUMENT

22           Samsung’s motion to seal designated deposition testimony of Eushuk Andrew Hong (Vol.

23   I, 162:15-24) does not meet the “compelling reasons” standard for sealing trial testimony. 2 The

24
     1
       Courts often treat requests to seal the courtroom entirely with additional skepticism. See, e.g.,
25   Microsoft Corp. v. Motorola, Inc., No. C10-1823JLR, 2012 WL 5476846, at *4 (W.D. Wash.
26   Nov. 12, 2012) (holding that “[w]itness testimony . . . will be heard in open court, and therefore,
     if a witness discloses pertinent terms, rates or payments, such information will necessarily be
27   made public”).
     2
       For the reasons stated in the FTC’s response to Qualcomm’s pending High Priority Objection to
28   this testimony, the testimony is admissible. ECF No. 1103, at 3-4 (re Qualcomm Day 2 HPO #5).


                                                                      FTC’S OPP. TO SAMSUNG MOTION TO SEAL
                                                        1                         Case No. 5:17-cv-00220-LHK
         Case 5:17-cv-00220-LHK Document 1116 Filed 01/04/19 Page 3 of 4



 1   testimony is at a high level of generality and does not disclose specific terms or strategies. See

 2   Apple, Inc. v. Samsung Elecs. Co., No. 11-CV-01846-LHK, 2012 WL 5505068, at *2 (N.D. Cal.

 3   Nov. 13, 2012) (denying sealing request where “the Court cannot see how information at this

 4   level of generality could possibly be used to [the movant’s] disadvantage”). In addition, the

 5   testimony immediately follows designated testimony covering the same subject matter, which

 6   Samsung has not sought to seal. See Hong Dep. 162:1-14. 3

 7             Samsung attempts to support its sealing motion with a declaration that states that public

 8   disclosure of the designated testimony would “harm Samsung in future sales negotiations.” ECF

 9   No. 1112-1, at 2 (¶ 5). But given the nature of the testimony and the level of generality, it is hard

10   to see how. See Welle v. Provident Life & Accident Ins. Co., No. 3:12-cv-3016-EMC, 2013 WL

11   6055369, at *2 (N.D. Cal. Nov. 14, 2013) (“[A]lthough [defendant] identifies the information at

12   issue as proprietary and confidential, it does not provide reasons beyond the boilerplate references

13   to competitive disadvantage if the information were publicly available.”). The declaration further

14   states that Samsung generally “guards the secrecy” of the information it seeks to seal. Id. at 4-5 (¶

15   10). But the mere fact that Samsung maintains this information in confidence does not warrant

16   sealing. See, e.g., UCP Int’l Co. Ltd. v. Balsam Brands Inc., 252 F. Supp. 3d 828, 835 (N.D. Cal.

17   2017) (citation omitted). The Court should deny Samsung’s request to seal videotaped deposition

18   testimony.

19             The FTC does not oppose Samsung’s request to seal proposed exhibits, including

20   confidential business contracts. 4 Sealing exhibits, including confidential contracts, do not present

21   the same concerns as sealing live or videotaped courtroom testimony.
22             Samsung’s request to seal videotaped deposition testimony to be played at trial should be
23   denied.
24

25   3
       Testimony about this subject matter generally has been publicly presented in this Court. See
26   Apple, Inc. v. Samsung Electronics Co., Ltd., No. 12-cv-630-LHK, ECF No. 1716, Transcript of
     Trial Proceedings for April 14, 2014, at 2682:17-19, 2785:7-8.
     4
27     Samsung appears not to have proffered redacted public copies of contracts it seeks to seal,
     which would be preferable from a public disclosure standpoint, but the FTC is sensitive to the
28   time pressure and burden on third parties in this case.


                                                                     FTC’S OPP. TO SAMSUNG MOTION TO SEAL
                                                        2                        Case No. 5:17-cv-00220-LHK
      Case 5:17-cv-00220-LHK Document 1116 Filed 01/04/19 Page 4 of 4



 1   Dated: January 4, 2019

 2
                                              Respectfully submitted,
 3
                                              FEDERAL TRADE COMMISSION
 4

 5                                            /s/ Jennifer Milici
                                              Jennifer Milici
 6                                            J. Alexander Ansaldo
 7                                            Daniel Matheson
                                              Mark J. Woodward
 8                                            Federal Trade Commission
                                              600 Pennsylvania Avenue, N.W.
 9                                            Washington, D.C. 20580
                                              (202) 326-2912; (202) 326-3496 (fax)
10
                                              jmilici@ftc.gov
11
                                              Attorneys for Federal Trade Commission
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


                                                     FTC’S OPP. TO SAMSUNG MOTION TO SEAL
                                          3                      Case No. 5:17-cv-00220-LHK
